Chief Justice G-abbebt
delivered the opinion of the court:
Plaintiff’s right of action was grounded upon the assumption that defendants and Moss were joint tort-feasors. His cause of action in the intervention proceedings was identical with that in the action under consideration. The injury occasioned by the attachment was an entirety, and the damages resulting therefrom could not be apportioned among the several wrong-doers, nor divided into separate demands. The satisfaction of the judgment against Moss was a bar to the action against the defendants, for the reason that the law allows but one satisfaction for the same wrong, and the satisfaction of a judgment against one of several joint tort-feasors, bars an action against the others. — 2 Van Fleet’s Former Adjudications, §531; Westbrook v. Mize, 35 Kan. 299; Allen v. Wheatley, 3 Blackford (Ind.) 332; Mitchell v. Libby, 33 Maine 74; Savage v. Stevens, 128 Mass. 254; Luce v. Dexter, 135 Mass. 23; Kapischki v. Koch, 54 N. E. (Ill.) 179; Karr v. Barstow, 24 Ill. 580; Turner v. Hitchcock, 20 Iowa 310.
The judgment of the district court is reversed and the cause remanded, with directions to dismiss the cause at the cost of the plaintiff.

Reversed and remanded.

Mr. Justice Gunteb, and Mr. Justice Maxwell concur.